Bleckley, Justice,
concurring.
The members of the court being unanimous in holding that there is no equity in the bill as it stands, I do not feel *649myself obliged to say whether it will be sufficient or not, if amended in certain respects. That the court erred in overruling the demurrer I am well satisfied. I do not, at present, concur in the view that walls and chimneys are improvements made, in such a sense as to be within the •saving power of alien claimed for “furnishing brick and building said house,” nor am I convinced that a lien claimed and recorded against the house and premises of A can be enforced as against the ownership of B, whatever it may include, unless some suit or action to enforce the lien is brought against B within a year. Moreover, I believe that a mechanic who intends to stand upon his lien on the improvements. as against the .real1 2owner of the fee, ought to signify as much in declaring and recording his lien. Certainly'where improvements are unfinished, they ought to be described accordingly, and a claim of lien made con■formably to the description. See Wharton vs. Douglass, 9 Reporter, 91. It should not be overlooked that the bill now here fails to embody some of the facts recited in the claim case reported in 61 Ga., 644, Of course no effect to these omitted facts can be given in deciding on the question made by the demurrer.